DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-19, drawn to an aliphatic epoxy-terminated polysulfide polymer, classified in C08G75/14, C08L63/00, or C08G85/004.
II. Claims 8-14, drawn to a process for the production of an aliphatic epoxy-terminated polysulfide polymer, classified in C08G75/14, C08L63/00, or C08G85/004.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a process comprising the step of reacting the at least one polyepoxide having the formula shown in claim 8 with at least one polysulfide of the formula shown in claim 8 in the presence of an amine catalyst at a temperature above about 150 °C, or in the presence of a sodium hydroxide catalyst at a temperature of at least about 20 °C.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as employing different search queries because the inventions are independent or distinct, each from the other, as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael E. McKee on 10/17/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 15-19. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “
    PNG
    media_image1.png
    19
    386
    media_image1.png
    Greyscale
” “-(CH2)a-O-(CH2)b-O-(CH2)c-” “where t has a value of from about 1 to about 60, y is an average value of from about 1.0 to about 2.5, b is an integer value of from about 1 to about 8, and a and c are independently integers of from about 1 to about 10” in lines 2, 4, and 7-9, which is indefinite because it is unclear if the “2” in the “CH2“ represents the number of “H” bonded to the “C” because the “2” is not shown as a subscript. It is also unclear if the “y” in the “Sy” represents the number of repeating units of “S” because the “y” is not shown as a subscript. It is also unclear if the “t” in the “-(Sy-R)t-“ represents the number of repeating units of “(Sy-R)” because the “t” is not shown as a subscript. It is also unclear if the “a” in the “(CH2)a” represents the number of repeating units of “(CH2)” because the “a” is not shown as a subscript. It is also unclear if the “b” in the “(CH2)b” represents the number of repeating units of “(CH2)” because the “b” is not shown as a subscript. It is also unclear if the “c” in the “(CH2)c” represents the number of repeating units of “(CH2)” because the “c” is not shown as a subscript. For further examination of the claims, this limitation is interpreted as “ R”-CHOH-CH2-S-R-(Sy-R)t-S-CH2-CHOH-R” “ “-(CH2)a-O-(CH2)b-O-(CH2)c-” “where t has a value of from about 1 to about 60, y is an average value of from about 1.0 to about 2.5, b is an integer value of from about 1 to about 8, and a and c are independently integers of from about 1 to about 10”.
Claims 4 and 19 recite the limitation “
    PNG
    media_image2.png
    18
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    16
    66
    media_image3.png
    Greyscale
” in lines 3-4, which is indefinite because it is unclear if the “2” in the “CH2“ represents the number of “H” bonded to the “C” because the “2” is not shown as a subscript. It is also unclear if the “a” in the “(CH2)a” represents the number of repeating units of “(CH2)” because the “a” is not shown as a subscript. It is also unclear if the “b” in the “(CH2)b” represents the number of repeating units of “(CH2)” because the “b” is not shown as a subscript. It is also unclear if the “c” in the “(CH2)c” represents the number of repeating units of “(CH2)” because the “c” is not shown as a subscript. It is also unclear if the “y” in the “Sy” represents the number of repeating units of “S” because the “y” is not shown as a subscript. It is also unclear if the “t” in the “[Sy-(CH2)a-O-(CH2)c]t” represents the number of repeating units of the “[Sy-(CH2)a-O-(CH2)c]” because the “t” is not shown as a subscript. For further examination of the claims, this limitation is interpreted as “ R”-CHOH-CH2-S-(CH2)a-O-(CH2)b-O-(CH2)c-[Sy-(CH2)a-O-(CH2)b-O-(CH2)c]t-S-CH2-CHOH-R” ”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitler et al. (US 2006/0287466 A1, cited in IDS).
Regarding claims 1-2 and 4-5, Zeitler teaches prepolymers produced by reacting polysulfides with polyepoxides in the presence of quaternary ammonium compounds as a catalyst [0028], wherein the reaction is carried out in a molar ratio of 1 mol of polysulfide to 2 mol of polyepoxide [0036], wherein the reaction of the 1 mol of the polysulfide with the 2 mol of the polyepoxide takes place according to the schematic equation 
    PNG
    media_image4.png
    174
    676
    media_image4.png
    Greyscale
 [0022], wherein the polysulfide is of the following formula 
    PNG
    media_image5.png
    61
    768
    media_image5.png
    Greyscale
, wherein q = 4-30, and r = 0-3 [0035], wherein the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which means that the R is Zeitler’s schematic equation is optionally -CH2-(O-CH2-CHCH3)x-O-CH2-, that the r is Zeitler’s polysulfide is 0, and that the R’ in Zeitler’s schematic equation is -CH2-CH2-O-CH2-O-CH2-CH2-S-[-S-CH2-CH2-O-CH2-O-CH2-CH2-S-]q-2-S-CH2-CH2-O-CH2-O-CH2-CH2-. Therefore, Zeitler’s teachings read on an optionally aliphatic epoxy-terminated polysulfide polymer with the formula 
    PNG
    media_image1.png
    19
    386
    media_image1.png
    Greyscale
 where each R is independently chosen from groups with the structure –(CH2)a-O-(CH2)b-O-(CH2)c- and about 0 of the number of R-groups in the polymer are branched alkanediyl or branched arenedilyl groups and about 100% of the number of R-groups in the polymer having the structure –(CH2)a-O-(CH2)b-O-(CH2)c-, where t has a value of from about 4 to about 30, y is an average value of about 2.0, b is an integer value of about 1, and a and c are independently integer of about 2, and where each R” is independently a radical having a formula optionally chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 where, q independently has a value of about 2 or greater, an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1, having the structure 
    PNG
    media_image2.png
    18
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    16
    66
    media_image3.png
    Greyscale
.
Zeitler does not teach a specific embodiment of the epoxy-terminated polysulfide polymer being an aliphatic epoxy-terminated polysulfide polymer, where each R” is independently a radical having a formula as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zeitler’s polypropylene glycol diglycidyl ether as Zeitler’s polyepoxide, such that Zeitler’s polypropylene glycol diglycidyl ether has from about 2 to about 10 repeating units of polypropylene glycol, which would read on where each R” is independently a radical having a formula optionally chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 where, q independently has a value of from about 2 to about 10 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zeitler’s polyepoxide that is suitable for reacting to produce Zeitler’s prepolymers because Zeitler teaches that the prepolymers are produced by reacting polysulfides with polyepoxides in the presence of quaternary ammonium compounds as a catalyst [0028], that the reaction is carried out in a molar ratio of 1 mol of polysulfide to 2 mol of polyepoxide [0036], that the reaction of the 1 mol of the polysulfide with the 2 mol of the polyepoxide takes place according to the schematic equation 
    PNG
    media_image4.png
    174
    676
    media_image4.png
    Greyscale
 [0022], and that the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which means that Zeitler’s polypropylene glycol diglycidyl ether must have at least about 2 repeating units of polypropylene glycol, which encompasses from about 2 to about 10.
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Zeitler, namely that an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 has a viscosity at room temperature of from about 0.5 to about 50.0 Pa*s, as measured with a cone/plate viscometer. However, Zeitler renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 as explained above. Furthermore, the instant application recites that the aliphatic epoxy-terminated polysulfide polymers of the present disclosure are low viscosity liquids at room temperature [0028], and that the aliphatic epoxy-terminated polysulfide polymer may have a viscosity, at room temperature, of from about 0.5 to about 50.0 Pa*s, as measured with a cone/plate viscosimeter [0028]. Therefore, the claimed physical properties would naturally arise from the aliphatic epoxy-terminated polysulfide polymers that are rendered obvious by Zeitler. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 7, the Office recognizes that all of the claimed physical properties are not positively taught by Zeitler, namely that an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 has an oxirane-oxygen content of from about 0.1 to about 20.0%, as determined according to EN ISO 7142:2007. However, Zeitler renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 as explained above. Furthermore, the instant application recites that the aliphatic epoxy-terminated polysulfide polymers may have an oxirane-oxygen content of from about 0.1 to about 20.0 %, preferably from about 0.5 to about 10 %, more preferably from about 1.0 to about 5.0 %, and most preferably from about 2.0 to about 3.0 %, as determined according to EN ISO 7142:2007 [0029]. Therefore, the claimed physical properties would naturally arise from the aliphatic epoxy-terminated polysulfide polymers that are rendered obvious by Zeitler. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 15, Zeitler teaches that the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which optionally reads on wherein R” is independently chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 wherein q has a value of about 2 or greater.
Zeitler does not teach a specific embodiment wherein R” is independently chosen from the claimed formulae. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zeitler’s polypropylene glycol diglycidyl ether as Zeitler’s polyepoxide, such that Zeitler’s polypropylene glycol diglycidyl ether has from about 2 to about 5 repeating units of polypropylene glycol, which would read on wherein R” is independently chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 wherein q has a value of from about 2 to about 5 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zeitler’s polyepoxide that is suitable for reacting to produce Zeitler’s prepolymers because Zeitler teaches that the prepolymers are produced by reacting polysulfides with polyepoxides in the presence of quaternary ammonium compounds as a catalyst [0028], that the reaction is carried out in a molar ratio of 1 mol of polysulfide to 2 mol of polyepoxide [0036], that the reaction of the 1 mol of the polysulfide with the 2 mol of the polyepoxide takes place according to the schematic equation 
    PNG
    media_image4.png
    174
    676
    media_image4.png
    Greyscale
 [0022], and that the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which means that Zeitler’s polypropylene glycol diglycidyl ether must have at least about 2 repeating units of polypropylene glycol, which encompasses from about 2 to about 5.
Regarding claims 16-17, Zeitler teaches that the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which optionally reads on wherein R” is independently chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 wherein q has a value of about 2 or greater.
Zeitler does not teach a specific embodiment wherein R” is independently chosen from the claimed formulae. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zeitler’s polypropylene glycol diglycidyl ether as Zeitler’s polyepoxide, such that Zeitler’s polypropylene glycol diglycidyl ether has from about 2 to about 3 repeating units of polypropylene glycol, which would read on wherein R” is independently chosen from 
    PNG
    media_image6.png
    53
    177
    media_image6.png
    Greyscale
 wherein q has a value of from about 2 to about 3 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zeitler’s polyepoxide that is suitable for reacting to produce Zeitler’s prepolymers because Zeitler teaches that the prepolymers are produced by reacting polysulfides with polyepoxides in the presence of quaternary ammonium compounds as a catalyst [0028], that the reaction is carried out in a molar ratio of 1 mol of polysulfide to 2 mol of polyepoxide [0036], that the reaction of the 1 mol of the polysulfide with the 2 mol of the polyepoxide takes place according to the schematic equation 
    PNG
    media_image4.png
    174
    676
    media_image4.png
    Greyscale
 [0022], and that the polyepoxide is optionally polypropylene glycol diglycidyl ether [0046], which means that Zeitler’s polypropylene glycol diglycidyl ether must have at least about 2 repeating units of polypropylene glycol, which encompasses from about 2 to about 3.

Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitler et al. (US 2006/0287466 A1, cited in IDS) as applied to claim 1, and further in view of Vietti et al. (US 5,610,243).
Regarding claims 3 and 18, Zeitler renders obvious an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 as explained above.
Zeitler does not teach wherein R” is 
    PNG
    media_image7.png
    47
    157
    media_image7.png
    Greyscale
 where m has a value of from about 4 to about 6, or wherein R” is 
    PNG
    media_image7.png
    47
    157
    media_image7.png
    Greyscale
 where m has a value of about 4. However, Vietti teaches an epoxy resin made by the reaction of epichlorohydrin with a diol (3:37-38) that is 1,4-butanediol (3:44-47), wherein the epoxy resin is used by reacting the epoxy resin with a liquid mercapto-terminated polysulfide (2:31-35) to make a thermoplastic elastomer (1:13-20). Zeitler and Vietti are analogous art because both references are in the same field of endeavor of polymer produced by reacting an aliphatic epoxy resin with a polysulfide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Vietti’s epoxy resin made by the reaction of epichlorohydrin with a diol that is 1,4-butanediol to substitute for Zeitler’s polyepoxides that are reacted with Zeitler’s polysulfides to produce Zeitler’s prepolymers, which would read on wherein R” is 
    PNG
    media_image7.png
    47
    157
    media_image7.png
    Greyscale
 where m has a value of about 4 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of polyepoxide that is suitable for reacting with Zeitler’s polysulfides to produce Zeitler’s prepolymers because Vietti teaches that the epoxy resin made by the reaction of epichlorohydrin with a diol (3:37-38) that is 1,4-butanediol (3:44-47) is beneficial for being useful for reacting the epoxy resin with a liquid mercapto-terminated polysulfide (2:31-35) to make a thermoplastic elastomer (1:13-20), wherein the reaction is optionally carried out in the presence of a catalyst that is a tertiary amine (5:19-33), and because Zeitler teaches that their polyepoxides are used for reacting the polyepoxides with polysulfides in the presence of quaternary ammonium compounds as a catalyst to produce prepolymers [0028], that the polysulfide is of the following formula 
    PNG
    media_image5.png
    61
    768
    media_image5.png
    Greyscale
, wherein q = 4-30, and r = 0-3 [0035], which is a mercapto-terminated polysulfide, and that the polyepoxide is optionally polypropylene glycol diglycidyl ether or polyethylene glycol diglycidyl ether [0046].
Regarding claim 19, Zeitler renders obvious an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1 as explained above. Zeitler teaches that the prepolymers are prepolymers produced by reacting polysulfides with polyepoxides in the presence of quaternary ammonium compounds as a catalyst [0028], wherein the reaction is carried out in a molar ratio of 1 mol of polysulfide to 2 mol of polyepoxide [0036], wherein the reaction of the 1 mol of the polysulfide with the 2 mol of the polyepoxide takes place according to the schematic equation 
    PNG
    media_image4.png
    174
    676
    media_image4.png
    Greyscale
 [0022], wherein the polysulfide is of the following formula 
    PNG
    media_image5.png
    61
    768
    media_image5.png
    Greyscale
, wherein q = 4-30, and r = 0-3 [0035], which reads on an aliphatic epoxy-terminated polysulfide polymer as claimed in claim 1, having the structure: 
    PNG
    media_image2.png
    18
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    16
    66
    media_image3.png
    Greyscale
, wherein t has a value of from about 4 to about 30.
Zeitler does not teach wherein R” is 
    PNG
    media_image7.png
    47
    157
    media_image7.png
    Greyscale
 where m has a value of about 4. However, Vietti teaches an epoxy resin made by the reaction of epichlorohydrin with a diol (3:37-38) that is 1,4-butanediol (3:44-47), wherein the epoxy resin is used by reacting the epoxy resin with a liquid mercapto-terminated polysulfide (2:31-35) to make a thermoplastic elastomer (1:13-20). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Vietti’s epoxy resin made by the reaction of epichlorohydrin with a diol that is 1,4-butanediol to substitute for Zeitler’s polyepoxides that are reacted with Zeitler’s polysulfides to produce Zeitler’s prepolymers, which would read on wherein R” is 
    PNG
    media_image7.png
    47
    157
    media_image7.png
    Greyscale
 where m has a value of about 4 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of polyepoxide that is suitable for reacting with Zeitler’s polysulfides to produce Zeitler’s prepolymers because Vietti teaches that the epoxy resin made by the reaction of epichlorohydrin with a diol (3:37-38) that is 1,4-butanediol (3:44-47) is beneficial for being useful for reacting the epoxy resin with a liquid mercapto-terminated polysulfide (2:31-35) to make a thermoplastic elastomer (1:13-20), wherein the reaction is optionally carried out in the presence of a catalyst that is a tertiary amine (5:19-33), and because Zeitler teaches that their polyepoxides are used for reacting the polyepoxides with polysulfides in the presence of quaternary ammonium compounds as a catalyst to produce prepolymers [0028], that the polysulfide is of the following formula 
    PNG
    media_image5.png
    61
    768
    media_image5.png
    Greyscale
, wherein q = 4-30, and r = 0-3 [0035], which is a mercapto-terminated polysulfide, and that the polyepoxide is optionally polypropylene glycol diglycidyl ether or polyethylene glycol diglycidyl ether [0046].
Zeitler does not teach with sufficient specificity wherein t has a value of from about 5 to about 10. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the q in Zeitler’s formula for Zeitler’s polysulfide to be from about 5 to about 10, which would read on wherein t has a value of from about 5 to about 10 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable value for q in Zeitler’s formula for Zeitler’s polysulfide because Zeitler teaches that the polysulfide is of the following formula 
    PNG
    media_image5.png
    61
    768
    media_image5.png
    Greyscale
, wherein q = 4-30, and r = 0-3 [0035].
The Office recognizes that all of the claimed physical properties are not positively taught by Zeitler, namely wherein the polymer has a viscosity at room temperature of from about 3 to about 4 Pa*s, as measured with a cone/plate viscometer. However, Zeitler in view of Vietti renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the aliphatic epoxy-terminated polysulfide polymer as claimed in claim 19. Furthermore, the instant application recites that the aliphatic epoxy-terminated polysulfide polymers of the present disclosure are low viscosity liquids at room temperature [0028], and that the aliphatic epoxy-terminated polysulfide polymer may have a viscosity, at room temperature, of from about 0.5 to about 50.0 Pa*s, more preferably from about 2.0 to about 10.0 Pa*s, and most preferably from about 3.0 to about 4.0 Pa*s, as measured with a cone/plate viscosimeter [0028]. Therefore, the claimed physical properties would naturally arise from the aliphatic epoxy-terminated polysulfide polymers that are rendered obvious by Zeitler in view of Vietti. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
The Office recognizes that all of the claimed physical properties are not positively taught by Zeitler, namely that wherein the polymer has an oxirane-oxygen content of from about 2 to about 3 %, as determined according to EN ISO 7142:2007. However, Zeitler in view of Vietti renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the aliphatic epoxy-terminated polysulfide polymer as claimed in claim 19. Furthermore, the instant application recites that the aliphatic epoxy-terminated polysulfide polymers may have an oxirane-oxygen content of from about 0.1 to about 20.0 %, preferably from about 0.5 to about 10 %, more preferably from about 1.0 to about 5.0 %, and most preferably from about 2.0 to about 3.0 %, as determined according to EN ISO 7142:2007 [0029]. Therefore, the claimed physical properties would naturally arise from the aliphatic epoxy-terminated polysulfide polymers that are rendered obvious by Zeitler in view of Vietti. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767